          Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 1 of 10 PageID #:1




                                                      UNITED STATES DISTRICT COUR
                                                      NORTHERN DISTRICT OF ILLINOI
                                                              Eastern Divisio



MATTHEW G. ZUMBO

                                                       Plaintiff
                                                                                       Case No: 1:21-cv-106
                        vs

OUTFRONT MEDIA INC.

                                                       Defendant


                       PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMEN


           NOW COMES the Plaintiff, Matthew G. Zumbo, by his attorneys, Michael T. Hopkins

and Paras R. Shah, and as and for a cause of action against the Defendant, Outfront Media, Inc.,

alleges and shows to the Court as follows, to wit

                                                        I. JURISDICTION AND VENU

           1. The Court has subject matter jurisdiction in this action pursuant to 28 U.S.C. §1331

and §1338(a), as this case arises under the U.S. Copyright Act, 17 U.S.C. §101, et seq

           2. Venue is proper in this Court pursuant to 28 U.S.C. §1400(a), as the Defendant and/or

its agents reside or may be found in this District; further, venue is proper in this Court pursuant

to 28 U.S.C. §1391(b)(2), as a substantial part of the events giving rise to this claim occurred,

and a substantial part of the property that is the subject of this action is situated, in this District




                                                                   Page 1 of 10
n

     .

             ,

                  ,

                             E

                                  T

                                       ,

                                            S

                                                 .

                                                          :

                                                                                  T

                                                                                             0

                                                                                                  .

                                                                                                        .

                                             Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 2 of 10 PageID #:2




                                                                                 II. PARTIE

                                              3. The Plaintiff, Mathew G. Zumbo, is an adult individual residing at 7765 S. Mission

                                   Drive, in the City of Franklin, Milwaukee County, Wisconsin, who is self employed as a graphic

                                   artist

                                              4. The Defendant, Outfront Media Inc. (hereinafter “OMI”) is a Maryland corporation

                                   with a principal of ce located, inter alia, at 1233 W. Monroe Street, Chicago, Illinois. (Source:

                                   https://www.outfrontmedia.com/ nd-your-market/chicago; and OMI’s 12/21/2020 Chicago

                                   Media Kit)

                                                                                  III. FACT

                                                              A. Outfront Media Inc.’s Business Organizatio

                                              5. OMI, with its subsidiaries, is a real estate investment trust (“REIT”) which provides

                                   advertising space (“displays”) on billboards and transit advertising in the United States and

                                   Canada. (Source: OMI’s SEC Form 10-Q, for quarter ended September 30, 2020, page 10, Note

                                   1)

                                              6. OMI’s inventory consists of displays in all of the 25 largest markets in the U.S., and

                                   approximately 150 markets across the U.S. and Canada. (Source: Id.)

                                              7. OMI manages its operations through two operating segments —U.S. Billboard and

                                   Transit, which is included in its “U.S. Media” reportable segment, and “International.” (Source:

                                   Id.)

                                              8. OMI owns and operates its U.S. Billboards and xed transit display assets through

                                   “Quali ed REIT Subsidiaries, or “QRSs.” (Source: OMI’s Dec. 2020 OUT Investor

                                   Presentation, slide 56)




                                                                                 Page 2 of 10
.

     .

          .

               fi
                    S

                         .

                              S

                                        fi
                                              .

                                                        fi
                                                                         n

                                                                                  fi
                                                                                              .

      Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 3 of 10 PageID #:3




            9. Through operations conducted from its Chicago of ce, as more fully described in

paragraphs 10-14, infra, OMI leases advertising space across greater Chicagoland (its 3rd largest

U.S. market), on various advertising formats such as large billboards (print and digital), and

smaller format displays referred to as “wallscapes,” “trestles,” “metro lights,” “backlit squares,”

and “posters” (digital and junior). (Source: OMI’s 12/21/2020 Chicago Media Kit)

            10. OMI leases, manages and maintains its Chicagoland advertising assets through

various QRSs, including Outfront Media Chicago, a New York limited liability company duly

registered to conduct business in Illinois

            11. OMI leases, manages and maintains its Chicagoland advertising assets through

various QRSs, including Outfront Media Group LLC, a Delaware limited liability company duly

registered to conduct business in Illinois

            12. OMI leases, manages and maintains its Chicagoland advertising assets through

various QRSs, including Outfront Media LLC, a Delaware limited liability company duly

registered to conduct business in Illinois

            13. OMI leases, manages and maintains its Chicagoland advertising assets through

various QRSs, including Outfront Media Sports Inc., a Delaware corporation duly registered to

conduct business in Illinois

            14. OMI leases, manages and maintains its Chicagoland advertising assets through

various QRSs, including Outfront Media VW Communications LLC, a New York limited

liability company duly registered to conduct business in Illinois

            15. Pursuant to §856(i)(1) of the Internal Revenue Code (26 U.S.C. §856(i)(1)), all assets

and liabilities of the QRSs described in paragraphs 10 through 14, supra, are treated as the assets

and liabilities of OMI


                                               Page 3 of 10
       .

                .

                             .

                             .

                             .

                                                  fi
                                                       .

                                                                        .

           Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 4 of 10 PageID #:4




                                    B. Matthew Zumbo’s Graphic Art Wor

            16. Matthew Zumbo has created an original work of graphic art entitled Uncle Sam

     Strikes Back (hereinafter “Work”), a true and correct copy of which is reproduced below




            17. Matthew Zumbo registered his copyright in the Work with the United States

     Copyright Of ce on May 9, 2002, and was issued a Registration Certi cate therefor, a true and

     correct copy of which is attached hereto as Exhibit A

                C. Outfront Media Inc.’s Infringement of Zumbo’s Graphic Art Wor

            18. In early May 2020, while driving from his home in Wisconsin to visit family

     members in Illinois, Matthew Zumbo was traveling on I-294 near O’Hare Airport when he

     observed an OMI billboard on which a copy of his Work was reproduced and publicly displayed,

     a photograph of which is reproduced below




                                                 Page 4 of 10
fi
                               k

                                     :

                                            .

                                                             fi
                                                                  k

                                                                             :

            Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 5 of 10 PageID #:5




             19. Upon further investigation it was discovered that Matthew Zumbo’s Work was

     reproduced and publicly displayed on no fewer than six (6) of OMI’s billboards located adjacent

     to I-294 and other nearby interstate highways in the Chicagoland area

             20. Matthew Zumbo’s Work was reproduced and publicly displayed on OMI’s billboards

     by OMI directly, or by one or more of its QRSs identi ed in paragraphs 10 through 14, supra

             21. OMI’s copying, derivative use and public display of Matthew Zumbo’s Work,

     described above, was done without permission or license from Matthew Zumbo, in violation of

     his exclusive copyright therein

             22. Upon information and belief, OMI has infringed Matthew Zumbo’s copyright in the

     Work in various other ways, the breadth and scope of which shall be ascertained during the

     course of discovery.

                                     IV. CAUSES OF ACTION FO
                               NON-WILLFUL COPYRIGHT INFRINGEMEN

                                                     A. Count On

             23. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

     through 22, supra




                                                     Page 5 of 10
e

       .

                     .

                          R

                                           T

                                                fi
                                                                .

                                                                                  .

                         Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 6 of 10 PageID #:6




                          24. OMI, without knowledge or intent, infringed Matthew Zumbo’s copyright in the

          Work by making unauthorized copies thereof, in violation of 17 U.S.C. §106(1)

                                                           B. Count Tw

                          25. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

          through 22, supra

                          26. OMI, without knowledge or intent, infringed Matthew Zumbo’s copyright in the

          Work by creating derivatives therefrom in the form of billboard advertisements, in violation of

          17 U.S.C. §106(2

                                                          C. Count Thre

                          27. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

          through 22, supra

                          28. OMI, without knowledge or intent, infringed Matthew Zumbo’s copyright in the

          Work by publicly displaying on its billboards and elsewhere, unauthorized copies or derivatives

          thereof, in violation of 17 U.S.C. §106(5)


                                   V. ALTERNATIVE CAUSES OF ACTION FOR WILLFU
                                             COPYRIGHT INFRINGEMEN

                                                           A. Count Fou

                          29. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

          through 22, supra

                          30. Alternatively, OMI, with full knowledge and intent, infringed Matthew Zumbo’s

          copyright in the Work by making unauthorized copies thereof, in violation of 17 U.S.C. §106(1)




                                                            Page 6 of 10
o

     r

          e

               )

                    .

                    .

                    .

                                     T

                                            .

                                                                 L

                                                                                  .

                                                                                                  .

                              Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 7 of 10 PageID #:7




                                                                    B. Count Fiv

                               31. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

               through 22, supra

                               32. Alternatively, OMI, with full knowledge and intent, infringed Matthew Zumbo’s

               copyright in the Work by creating derivatives therefrom in the form of billboard advertisements,

               in violation of 17 U.S.C. §106(2

                                                                     C. Count si

                               33. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

               through 22, supra

                               34. Alternatively, OMI, with full knowledge and intent, infringed Matthew Zumbo’s

               copyright in the Work by publicly displaying on its billboards and elsewhere, unauthorized

               copies or derivatives thereof, in violation of 17 U.S.C. §106(5)

                                                    VI. VIOLATIONS OF DMCA § 120

                                                                    A. Count Seve

                               35. Matthew Zumbo re-alleges and incorporates, as if fully set forth herein, paragraphs 1

               through 34, supra

                               36. Additionally and alternatively, OMI violated §1202 et seq. of the Digital Millennium

               Copyright Act ("DMCA"), 17 U.S.C. §1202 as follows

                               a      In creating the billboard ads identi ed above, OMI intentionally removed and

                                      omitted Matthew Zumbo’s copyright management information (“CMI”) from

                                      copies of his Work




                                                                     Page 7 of 10
.	
     x

          e

               n

                    .

                    .

                    .

                         .

                                        )

                                              2

                                                    fi
                                                               :

                                                                          .

                                   Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 8 of 10 PageID #:8




                                    b          OMI thereafter distributed copies and/or derivatives of said Work knowing that

                                               Matthew Zumbo’s CMI had been removed or omitted without proper

                                               authorization

                                    c.         At the time OMI removed Matthew Zumbo’s CMI from its billboard ads, and at

                                               the time it distributed copies of the ads from which the CMI had been removed or

                                               omitted, OMI knew or had reasonable grounds to know that such behavior would

                                               induce, enable, facilitate, or conceal its infringement of Matthew Zumbo’s

                                               copyright

                                    37. Matthew Zumbo is entitled and seeks to recover from OMI, in addition to damages

                           for copyright infringement, statutory damages for violation of 17 U.S.C. §1202, et seq. not

                           exceeding $25,000 for each act committed in violation of Matthew Zumbo’s rights thereunder.

                                    38. Pursuant to 17 U.S.C. §1203(b)(5), Matthew Zumbo is entitled and seeks to recover

                           his reasonable attorney fees

                                    WHEREFORE, Plaintiff, Matthew Zumbo, demands that judgment be entered in his

                           favor and against the Defendant, Outfront Media Inc., as follows

                                    a)         For an accounting by OMI of its activities in connection with its infringements of

                           Matthew Zumbo’s copyright in and to the Work, as well as of the gross pro ts and revenue

                           attributable to its infringements

                                    b).        For Matthew Zumbo’s actual damages, in an amount to be determined at trial

                                    c).        For OMI’s direct and indirect pro ts attributable to its infringements

                                    d).        In the alternative, at Matthew Zumbo’s discretion, an award of statutory damages

                           in lieu of actual damages for the infringement of his work described above, in an amount to be

                           determined at trial


                                                                           Page 8 of 10
.	
      	
          .	
           .

                 	
                  	
                  	
                      .

                              ;

                                          .

                                                ;

                                                                 fi
                                                                                  :

                                                                                                  fi
                                                                                                       ;

                                                                                                              ;

                          Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 9 of 10 PageID #:9




                           e)         An award of statutory damages for each and every violation by OMI of the

                    DMCA, 17 U.S.C. §1202, et seq.;

                           f).        Matthew Zumbo’s attorney fees, court costs, taxable costs, and the cost associated

                    with the retention, preparation and testimony of expert witnesses

                           g).        For both temporary and permanent injunctions barring OMI, their agents,

                    employees and/or servants, from infringing Matthew Zumbo’s copyright in any manner

                    whatsoever, including the advertising, marketing, and sale of infringing works, and further

                    barring OMI from publishing through any visual media, and from selling, marketing or otherwise

                    distributing copies of Matthew Zumbo’s work and/or derivatives thereof

                           h)         An order requiring OMI to produce, for impounding during the pendency of this

                    action and for destruction thereafter, all works which infringe Matthew Zumbo’s copyrights,

                    including all photographs, lm negatives, magnetic tapes, digitally scanned and/or stored images,

                    and all machines and devices by which such infringing copies may be reproduced, viewed or

                    disseminated, which are in the possession of, or under the direct or indirect control of OMI and/

                    or its QRSs; an

                           i)         For such other relief as the Court determines to be just and equitable

                           PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY

                           Dated this 24th day of February, 2021


                                                                                        /s/ Michael T. Hopkins         .
                                                                                 Michael T. Hopkins, Trial Counsel
                                                                                 WI SBN: 1014792
                                                                                 ND IL BN: 90785581
                                                                                 email: mth@ip-lit.us




                                                                  Page 9 of 10
.	
     .	
      .	
           	
                	
                    d

                                 fi
                                                     .

                                                                         ;

                                                                                  ;

                                                                                            .

                    Case: 1:21-cv-01060 Document #: 1 Filed: 02/24/21 Page 10 of 10 PageID #:10




                                                                   IP-Litigation.US
                                                                   1433 N. Water Street, 4th Floor
                                                                   P.O. Box 511796
                                                                   Milwaukee, WI 53203

                                                                   Tel/Fax: (888) 227-1655




                                                                         /s/ Paras R. Shah
                                                                   Paras R. Shah, Local Counse
                                                                   ND IL BN: 633042
                                                                   email: pshah@davismcgrath.co

                                                                   Davis McGrath LL
                                                                   125 S. Wacker Drive, Suite 30
                                                                   Chicago, IL 6060

                                                                   Tel: (312) 332-117


                                                                   Counsel for Plaintiff, Matthew Zumbo




                                                   Page 10 of 10
6

     8

          C

               2

                           l

                                0

                                     m

                                          .

